Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This Application is a continuation of U.S. application No. 16/002,303, filed on June 7, 2018, now US Patent 10,915,145, which is a continuation of application No. 15/168,674, filed on May 31, 2016, now US 9,996,115, which is a continuation of U.S. application No. 14/727,113, filed on June 1, 2015, now US 9,361,853 issued June 7, 2016, which is a continuation of U.S. application No. 13/864,752, filed on April 17, 2013, now US 9,047,799, which is a continuation of U.S. application No. 12/769,266, filed on April 28, 2010, now US patent 8,427,420, which are all incorporated herein by reference.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/23/2021 and 3/30/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Status of Claims
This action is in response to the preliminary amendments filed 2/11/2022. 
Claims 2-18 are newly added. 
Claim 1 has been canceled. 
Claims 2-18 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 2 recites limitations
 	wherein the driver circuit overlaps with the first plate, 
wherein the second plate overlaps with the first plate, 
wherein the first resin comprises a first region and a second region, 
wherein the first region of the first resin overlaps with the first plate, 
wherein the second region of the first resin does not overlap with the first plate, and 
wherein the second region of the first resin is bendable.

The examiner is respectfully requesting additional clarification of what constitute those claim limitations and how the quoted paragraph and any of the supplied by the applicant drawings relate to those.

The dependent claims are rejected for depending upon a rejected base claim.

Independent Claim 9 recites limitation 
wherein the display portion comprises a transistor, wherein the driver circuit overlaps with the first plate, 
wherein the second plate overlaps with the first plate, 
wherein the first resin comprises a first region and a second region, wherein the first region of the first resin overlaps with the first plate and the second plate, 
wherein the second region of the first resin does not overlap with the first plate and the second plate, and wherein the second region of the first resin is bendable.
The above limitations were not described in the original disclosure of the invention and are wholly absent from the original disclosure of the invention. Furthermore, there are no indication in the original disclosure of the invention as instantly claimed.

The dependent claims are rejected for depending upon a rejected base claim.

Independent Claim 16 recites limitation 

wherein: 
the display portion includes a region between the first resin layer and the second resin layer, 
the scan line driver circuit includes a region between the first resin layer and the second resin layer, 
the signal line driver circuit does not locate between the first resin layer and the second resin layer, 
the first plate includes a region overlapping the scan line driver circuit with the first resin layer therebetween, 
the third plate includes a region overlapping the scan line driver circuit with the second resin layer therebetween, 
the first plate and the second plate are on a same plane side of the first resin layer, 
the first plate and the second plate are apart from each other, the first plate includes a region overlapping the third plate, 
the first resin layer includes a first region overlapping the first plate, a second region overlapping the second plate, and 

The above limitations were not described in the original disclosure of the invention and are wholly absent from the original disclosure of the invention. Furthermore, there are no indication in the original disclosure of the invention as instantly claimed.
The examiner is respectfully requesting additional clarification of what constitute those claim limitations and how the quoted paragraph and any of the supplied by the applicant drawings relate to those.

The dependent claims are rejected for depending upon a rejected base claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 3, 2022